The opinion of the court was delivered by
Vadentine, J.:
This was an action on an appeal bond. Judgment was rendered in the court below in favor of the plaintiff and against the defendants, who bring the case to this court. The plaintiffs in error have not filed any brief in the case, but one of their counsel argued the case orally before us.
We perceive no errors in the rulings or judgment of the court below, and therefore the judgment of the court below will be affirmed.
All the Justices concurring.